People v Spears (2019 NY Slip Op 05317)





People v Spears


2019 NY Slip Op 05317


Decided on June 28, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 28, 2019

PRESENT: WHALEN, P.J., CENTRA, DEJOSEPH, TROUTMAN, AND WINSLOW, JJ. (Filed June 28, 2019.) 


MOTION NO. (1336/14) KA 13-00745.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vLONNIE SPEARS, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.